Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined
under the first inventor to file provisions of the AIA .

Response to Arguments

35 USC§ 112 (b)

Applicant’s arguments, see p.1, filed on 06/28/2022, with respect to Claims 1, 2, 5, and 12, have been fully considered and are persuasive in view of the amendments.  The rejections of Claims 1-2, 4-6, 12 and 14 have been withdrawn.

35 USC§ 103
Applicant’s arguments, see p.1-6, filed on 06/28/2022 with respect to Claims 1-2, 4-6, 12 and 14, have been fully considered and are persuasive in view of the amendments.  The rejections of Claims 1-2, 4-6, 12 and 14 have been withdrawn. 

Allowable Subject Matter

Claims 1-2, 4-6, 12 and 14 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regards to Claims 1 and 12, Wang, Glenske and Pavic, either singularly
or in combination, fail to anticipate or render obvious,
 
the correction factor being given by:

k (θ, ϕ) = Einc / √ {Ex2 (θ, ϕ) + Ey2 (θ, ϕ) + Ez2 (θ, ϕ)}

Ex, Ey and Ez are the fields measured by the three sensors as expressed in an x-y-z coordinate system, respectively, and Einc, is a magnitude of an applied known field, in combination with all other limitations in the claim as claimed and defined by applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Andre Repjar, "Accurate Determination of Planar Near-Filed Correction Parameters for Linearly Polarized Probes", IEEE Transactions on Antennas and Propagation. VOL 36. NO.6. JUNE 1988, discloses about a procedure used for accurately determining the plane-wave receiving parameters of both single- and dual-port linearly polarized probes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASM FAKHRUDDIN whose telephone number is (571)272-6435. The examiner can normally be reached M-F: 08:30 AM- 05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARI ALESSANDRO can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASM FAKHRUDDIN/Patent Examiner, Art Unit 2863

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863